Citation Nr: 1732522	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for patellofemoral degenerative changes of the right knee.  

2.  Entitlement to a higher initial rating for patellofemoral degenerative changes of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel

INTRODUCTION

The Veteran served on active military duty from June 1988 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal was previously before the Board in April 2015, at which time the issues of entitlement to higher ratings for the knees were remanded for additional development.  

The Board also determined that "the issue of entitlement to an extension of a 100 percent temporary rating [beyond September 1, 2012] for the right knee has been raised by the record in an August 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action."  (Emphasis added).  Unfortunately, the AOJ erroneously treated the temporary total issue as a matter already on appeal and issued a February 2017 supplemental statement of the case (SSOC) addressing it within the discussion of the issue of entitlement to a higher rating for the right knee.  However, because the issue of whether a temporary rating should be extended under the provisions 38 C.F.R. § 4.30 is a separate legal inquiry from the issue of whether he is entitled to a higher disability rating under 38 C.F.R. § 4.71 for his right knee disability, the Veteran is entitled to formal rating decision addressing this issue.  Therefore, the certification of an appeal was premature, and the Board does not at this time have jurisdiction over the extension of convalescence beyond September 1, 2012.  See 38 U.S.C.A. 7104, 7105; 38 C.F.R. 20.101, 20.200; see also Marsh v. West, 11Vet. App. at 469; 38 C.F.R. § 20.101(c), (d) (2017) (holding that the Board has an obligation to ensure that it has jurisdiction over claims before it).  Accordingly, the matter is once again referred to the AOJ in order to issue a rating decision in accordance with 38 C.F.R. § 3.103 deciding the issue of entitlement to an extension of a temporary total rating beyond September 1, 2012, under the provisions of 38 C.F.R. § 4.30.  Then, if the decision is adverse to the Veteran, he will be advised of his right to initiate an appeal and be given an opportunity for a hearing.  See 38 C.F.R. § 3.103.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board determines that the Veteran should be afforded an adequate VA examination of the knees that evaluates range of motion based on active and passive motion, in weight-bearing and nonweight-bearing.  According to 38 C.F.R. § 4.59, "[w]ith any form of arthritis, painful motion is an important factor of disability," and it is noted that this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).   The last sentence of 38 C.F.R. 
§ 4.59 indicates that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2017).  In Correia v. McDonald, the Court determined that testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  28 Vet. App. at 168-70.

Here, the existing examination reports are inadequate to adjudicate the Veteran's claims for a higher ratings of his knees based upon limitation of motion.  Even though the examiner acknowledged the presence of pain on weightbearing for the right knee during the May 2015 VA examination, neither the May 2015 examination nor the most recent April 2016 examination reports indicated whether the range of motion tests were performed using active and passive motion or were performed under weight-bearing and nonweight-bearing conditions; nor does the report contain any indication that such testing could not or should not be performed or was somehow inappropriate in this case.  See Correia, 28 Vet. App. at 168-70.  Accordingly, a remand is necessary so that the Veteran can be "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint" as required by 38 C.F.R. § 4.59.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any recent VA treatment records dated from October 2016 to the present that are relevant to the issues being remanded.

2.  Arrange to have the Veteran scheduled for a new VA examination of the knees.  The claims file [i.e. any relevant records contained in the Veterans Benefits Management System (VBMS) and Virtual VA (VVA)] must be provided to and reviewed by the examiner.  After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should fully describe any and all functional deficits associated with the service-connected knee disabilities.

(a) The examiner should record the range of motion observed on clinical evaluation, in terms of degrees.  In so doing, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, if possible, with the range of the opposite undamaged joint.  Alternatively, the examiner must provide an explanation as to why it is not possible to do so;

(b) If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins;

(c) Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically) if feasible.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






